Spencer, Ch. J.
delivered the opinion of the Court. The act (3 Webs. ed. Laws, 137. sess. 25. ch. 113. s. 7.) provides, “ that if any person, with his team, cattle, &c. shall, after travelling said road, with intention of defrauding said company, by avoiding the payment of the toll due by virtue of this act, such person shall forfeit the sum of five dollars, to he recovered,” &c.
It can never enter into consideration, that in turning off the turnpike, after having travelled it, and again entering upon it, it was by travelling an old road. The act in guarding against teams doing so, must have contemplated that they would necessarily travel on some road. The act intended to guard against the fraud of using the turnpike road, then turning off near a gate, and again entering upon the road, to avoid the toll; and where the facts of turning off the turnpike road and again entering it, concur, the question will be, whether it was done bona fide, or to evade the toll. Neither is it material that other persons have been in the habit of doing so. The defendant is to answer for himself, and must show that he had legitimate reasons for leaving the turnpike and again entering thereon, and thereby avoiding a toll gate. It is material in this case, that the defendant travelled two miles further than he would have done, bad he not left the turnpike ; and the circumstance that he had a large drove of cattle is, also, of weight. He inquired about the owner of a heifer, and, ostensibly, with a view to purchase her; but this deserves little notice, as it may have been a mere pretext, and it is not shown that he went round for that purpose. I see no reason to be dissatisfied with the correctness of the conclusion of the justice, from the facts, that the defendant went round the gate with a view to defraud the company of their toll Had the old road been nearer or better, the conclusion, probably, would have been different.
The only remaining question is, whether the defendant turned off on ground adjacent to the gate. The word “ adjacent,” means lying close or near; and is used relatively *58to the gates on the turnpike, which are ten miles apart. In the case of the People v. Denslow, (1 Caines’ Rep. 180) the Court were called upon to decide whether a gate, erected eight chains and fifteen links distant from, was erected, as it ought to have been, “ near the dwelling house oí John Van Hoesen and it was held to be so. I have no doubt, that the road, little more than half a mile from the gate, ought to be considered as ground adjacent; and the Court are, therefore, of opinion, that the judgment of the justice ought to be affirmed.
Judgment affirmed.